Name: 78/557/EEC: Council Decision of 19 June 1978 amending Annex II concerning the definition of the concept of 'originating products' and methods of administrative cooperation, to Decision 76/568/EEC on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-06-30

 Avis juridique important|31978D055778/557/EEC: Council Decision of 19 June 1978 amending Annex II concerning the definition of the concept of 'originating products' and methods of administrative cooperation, to Decision 76/568/EEC on the association of the overseas countries and territories with the European Economic Community Official Journal L 177 , 30/06/1978 P. 0051 - 0099++++ ( 1 ) OJ N L 176 , 1 . 7 . 1976 , P . 8 . COUNCIL DECISION OF 19 JUNE 1978 AMENDING ANNEX II CONCERNING THE DEFINITION OF THE CONCEPT OF " ORIGINATING PRODUCTS " AND METHODS OF ADMINISTRATIVE COOPERATION , TO DECISION 76/568/EEC ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 78/557/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 76/568/EEC OF 29 JUNE 1976 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ) , AND IN PARTICULAR ARTICLE 10 ( 2 ) THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS IT IS DESIRABLE TO REPLACE THE MODEL MOVEMENT CERTIFICATE EUR.1 AND THE MODEL FORM EUR.2 , USED UNDER DECISION 76/568/EEC , BY THE MODEL MOVEMENT CERTIFICATE EUR.1 AND MODEL FORM EUR.2 USED UNDER THE PREFERENTIAL AGREEMENTS ; WHEREAS IT IS DESIRABLE TO PROVIDE , AS IN CASE OF THE PREFERENTIAL AGREEMENTS , FOR THE REPLACEMENT OF ONE OR MORE CERTIFICATES EUR.1 BY ONE OR MORE OTHER CERTIFICATES EUR.1 SO AS TO INTRODUCE A SYSTEM OF TREATMENT EQUIVALENT TO THAT IN USE UNDER THE PREFERENTIAL AGREEMENTS ; WHEREAS THE CUSTOMS COOPERATION COUNCIL HAS ADOPTED A RECOMMENDATION AMENDING CERTAIN HEADINGS IN THE NOMENCLATURE OF THAT COUNCIL ; WHEREAS LISTS A AND B IN ANNEXES 2 AND 3 TO ANNEX II TO DECISION 76/568/EEC MUST ACCORDINGLY BE ADAPTED , AND A SPECIFIC RULE FOR THE ORIGIN OF GOODS PUT UP IN SETS MUST BE INTRODUCED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE MODEL MOVEMENT CERTIFICATE EUR.1 IN ANNEX 5 TO ANNEX II TO DECISION 76/568/EEC SHALL BE REPLACED BY THAT IN ANNEX I HERETO . MOVEMENT CERTIFICATES EUR.1 MADE OUT ON THE FORMS PREVIOUSLY IN FORCE MAY CONTINUE TO BE ISSUED UNTIL 30 JUNE 1979 . ARTICLE 2 THE MODEL FORM EUR.2 IN ANNEX 6 TO ANNEX II TO DECISION 76/568/EEC SHALL BE REPLACED BY THAT IN ANNEX II HERETO . THE FORMS EUR.2 PREVIOUSLY IN FORCE MAY CONTINUE TO BE USED UNTIL 30 JUNE 1979 . ARTICLE 3 IT SHALL ALWAYS BE POSSIBLE TO REPLACE ONE OR MORE MOVEMENT CERTIFICATES EUR.1 BY ONE OR MORE OTHER MOVEMENT CERTIFICATES EUR.1 , PROVIDED THAT THIS IS DONE AT THE CUSTOMS OFFICE WHERE THE GOODS ARE LOCATED . ARTICLE 4 LIST A IN ANNEX 2 TO ANNEX II TO DECISION 76/568/EEC SHALL BE REPLACED BY THE LIST A IN ANNEX III HERETO . ARTICLE 5 LIST B IN ANNEX 3 TO ANNEX II TO DECISION 76/568/EEC SHALL BE REPLACED BY THE LIST B IN ANNEX IV HERETO . ARTICLE 6 SETS , AS DEFINED IN GENERAL RULE 3 OF THE CUSTOMS COOPERATION COUNCIL NOMENCLATURE SHALL BE REGARDED AS ORIGINATING WHEN ALL COMPONENT ARTICLES ARE ORIGINATING PRODUCTS . NEVERTHELESS , WHEN A SET IS COMPOSED OF ORIGINATING AND NON-ORIGINATING ARTICLES , THE SET AS A WHOLE SHALL BE REGARDED AS ORIGINATING PROVIDED THAT THE VALUE OF THE NON-ORIGINATING ARTICLES DOES NOT EXCEED 15 % OF THE TOTAL VALUE OF THE SET . ARTICLE 7 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL TAKE EFFECT ON 1 JANUARY 1978 . DONE AT LUXEMBOURG , 19 JUNE 1978 . FOR THE COUNCIL THE PRESIDENT P . DALSAGER ANNEX SEE O.J .